Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


M. Neil Cummings, Appellant                          Appeal from the 102nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-13-00087-CV        v.                         13C0842-102). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
Cleo Patricia Shelby, Appellee                       Moseley, participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, M. Neil Cummings, pay all costs of this appeal.


                                                      RENDERED OCTOBER 9, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk